          Case 4:18-cv-02518-JSW Document 97 Filed 08/16/19 Page 1 of 3



 1   Steve W. Berman (pro hac vice)
     Anthony Shapiro (pro hac vice)
 2   Ronnie Spiegel (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 3   1918 Eighth Avenue, Suite 3300
     Seattle, WA 98101
 4   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 5   steve@hbsslaw.com
     tony@hbsslaw.com
 6   ronnie@hbsslaw.com

 7   Jeff D. Friedman (173886)
     Benjamin J. Siegel (256260)
 8   Rio S. Pierce (298297)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 9   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
10   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
11   jefff@hbsslaw.com
     bens@hbsslaw.com
12   riop@hbsslaw.com

13   Attorneys for Indirect Purchaser Plaintiffs

14
                                    UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16

17   MICHELE JONES, DAVID LAIETTA,                    Case No. 4:18-cv-02518-JSW
     KIMBERLY YORK, BENJAMIN MURRAY,
18   WANDA DURYEA, individually and on behalf
     of all others similarly situated,                The Honorable Jeffrey S. White
19
                                   Plaintiffs,
20                                                    INDIRECT PURCHASER PLAINTIFFS’
              v.                                      RESPONSE TO DEFENDANTS’
21                                                    STATEMENT OF RECENT DECISION
     MICRON TECHNOLOGY, INC., MICRON
22   SEMICONDUCTOR PRODUCTS, INC.,
     SAMSUNG ELECTRONICS CO., LTD.,
23   SAMSUNG SEMICONDUCTOR, INC., SK
     HYNIX, INC. (F/K/A HYNIX
24   SEMICONDUCTOR, INC.), SK HYNIX
     AMERICA, INC. (F/K/A HYNIX
25   SEMICONDUCTOR AMERICA, INC.),
26                                 Defendants.
27

28


     010742-11 1171549 V1
          Case 4:18-cv-02518-JSW Document 97 Filed 08/16/19 Page 2 of 3



 1            On August 13, 2019, Defendants1 filed a Statement of Recent Decision (ECF No. 96),

 2   attaching a decision from the U.S. District Court for the District of Minnesota in In re Pork Antitrust

 3   Litigation, No. 18-cv-01776-JRT-HB, dated August 8, 2019 (ECF No. 361). Indirect Purchaser

 4   Plaintiffs (Plaintiffs) submit that Defendants’ summary of the decision is incomplete because it

 5   (1) omits that Plaintiffs’ parallel conduct allegations in that case were found to be insufficient

 6   because “Plaintiffs rely almost exclusively on industry-wide data” (slip. op. at 202), rather than

 7   allegations of actions and statements by and about the individual defendants, apart from defendant

 8   Smithfield (slip. op. at 20, 22), and (2) omits that the decision discusses the types of “plus factors”

 9   which support finding that allegations of a conspiracy are plausible (slip op. at 17-18).

10            Plaintiffs also note that Defendants’ Statement of Recent Decision is procedurally improper

11   because they did not seek leave of Court to file supplemental authority well after the noticed motion

12   to dismiss hearing date, which is required by Local Rule 7-3(d). If the Court would find it helpful,

13   Plaintiffs can brief the relevance of the Pork decision to Defendants’ pending motions in this case.

14
     DATED: August 16, 2019                           HAGENS BERMAN SOBOL SHAPIRO LLP
15

16                                                    By    s/ Steve W. Berman ___________
                                                           STEVE W. BERMAN (pro hac vice)
17
                                                      Anthony Shapiro (pro hac vice)
18                                                    Ronnie Spiegel (pro hac vice)
19                                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                                      1301 Second Ave, Suite 2000
20                                                    Seattle, WA 98101
                                                      (206) 623-7292
21                                                    steve@hbsslaw.com
                                                      tony@hbsslaw.com
22                                                    ronnie@hbsslaw.com
23
                                                      Jeff D. Friedman (173886)
24                                                    Benjamin J. Siegel (256260)
                                                      Rio S. Pierce (298297)
25

26
          1
          Micron Technology, Inc., Micron Semiconductor Products, Inc., Samsung Electronics Co., Ltd.,
27   Samsung Semiconductor, Inc., SK Hynix, Inc., and SK Hynix America, Inc.
        2
28        Defendants attached the slip opinion to their Statement of Recent Decision as Exhibit A.
     RESPONSE TO DEFENDANTS’ STATEMENT OF
     RECENT DECISION - Case No.: 4:18-cv-02518-JSW   -1-
     010742-11 1048367 V1
          Case 4:18-cv-02518-JSW Document 97 Filed 08/16/19 Page 3 of 3



 1                                                    715 Hearst Avenue, Suite 202
                                                      Berkeley, CA 94710
 2                                                    (510) 725-3000
                                                      jefff@hbsslaw.com
 3
                                                      bens@hbsslaw.com
 4                                                    riop@hbsslaw.com

 5                                                    Elaine T. Byszewski (222304)
                                                      HAGENS BERMAN SOBOL SHAPIRO LLP
 6                                                    301 North Lake Avenue, Suite 920
                                                      Pasadena, CA 91101
 7                                                    (213) 330-7150
 8                                                    elaine@hbsslaw.com

 9                                                    Attorneys for Indirect Purchaser Plaintiffs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     RESPONSE TO DEFENDANTS’ STATEMENT OF
     RECENT DECISION - Case No.: 4:18-cv-02518-JSW   -2-
     010742-11 1048367 V1
